 Case 1:18-cv-01436-MN Document 59 Filed 08/08/19 Page 1 of 7 PageID #: 1638




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


                                         )
QUEST DIAGNOSTICS INVESTMENTS            )
LLC,                                     )
                                         )
                        Plaintiff,       )
                                         )
       v.                                )
                                         )   C.A. No. 18-01436-MN
LABORATORY CORPORATION OF                )
AMERICA HOLDINGS, ESOTERIX, INC.,        )
and ENDOCRINE SCIENCES, INC.,            )
                                         )   Public Version Filed August 8, 2019
                        Defendants.      )
                                         )

              LETTER TO THE HONORABLE MARYELLEN NOREIKA
                           FROM IAN R. LISTON


Of Counsel:                              Ian R. Liston (#5507)
                                         Johanna Peuscher-Funk (#6451)
Edward G. Poplawski*                     WILSON SONSINI GOODRICH & ROSATI, P.C.
Olivia M. Kim*                           222 Delaware Avenue, Suite 800
Erik Carlson*                            Wilmington, DE 19801
WILSON SONSINI GOODRICH & ROSATI, P.C.   (302) 304-7600
633 West Fifth Street, Suite 1550        iliston@wsgr.com
Los Angeles, CA 90071                    jpeuscherfunk@wsgr.com
(323) 210-2900
epoplawski@wsgr.com                      Counsel for Defendants Laboratory
okim@wsgr.com                            Corporation of America Holdings; Esoterix,
ecarlson@wsgr.com                        Inc.; and Endocrine Sciences, Inc.

Matias Ferrario*
KILPATRICK TOWNSEND & STOCKTON LLP
1001 West Fourth Street
Winston-Salem, NC 27101-2400
(336) 607-7300
mferrario@kilpatricktownsend.com

*Added Pro Hac Vice

Dated July 31, 2019
 Case 1:18-cv-01436-MN Document 59 Filed 08/08/19 Page 2 of 7 PageID #: 1639


                                                                                            222 Delaware Avenue, Suite 800
                                                                                               Wilmington, DE 19801-1600
                                                                                                       PHONE    302.304.7600
                                                                                                          FAX   866.974.7329
                                                                                                           www.wsgr.com




                                               July 31, 2019

Via Efiling and Hand Delivery
The Honorable Maryellen Noreika
J. Caleb Boggs Federal Building
844 North King Street, Unit 19, Room 4324
Wilmington, DE 19801

       Re:     Quest Diagnostics Investments LLC v. Laboratory Corporation of America
               Holdings, et al., C.A. No. 18-1436-MN (D. Del.)

Dear Judge Noreika:
       Defendants Laboratory Corporation of America Holdings; Esoterix, Inc.; and Endocrine
Sciences, Inc. (collectively, “LabCorp”) respectfully oppose Plaintiff’s (“Quest’s”) request.

1.     Background
         The fact discovery cutoff and due dates for final infringement and invalidity contentions
in this case are more than seven months away in April of 2020. D.I. 18, ¶¶ 7.e–f, 8.a. The
deadline for substantial completion of document production is upcoming on August 23, 2019.
D.I. 18, ¶ 8.b. LabCorp expects that each party will make a substantial document production in
the coming weeks.
        LabCorp has diligently worked to resolve the discovery issues that Quest has raised and
will continue to so. Having abandoned almost all of the more than forty issues Quest initially
raised in a letter several months ago (D.I. 54, Ex. B), Quest moves on four issues related to
LabCorp’s responses to contention interrogatories or interrogatories that relate to an application
of law to fact. The party serving contention interrogatories, i.e. Quest, bears the burden of
showing why early answers to such interrogatories are necessary. See Novanta Corp. v. Iradion
Laser, Inc., 2016 U.S. Dist. LEXIS 126042, at *22–23 (D. Del. Sep. 16, 2016). Because
LabCorp has already agreed to provide the supplementation Quest requested in response to three
of the interrogatories (Nos. 5, 7, and 11) and Quest has made no showing to carry its burden to
force an early response to that last interrogatory (No. 10), Quest’s request for the Court’s
intervention should be denied. The out-of-circuit district court case Bal Seal Eng’g, Inc. v.
Nelson Prods., Inc. No. 8:13-cv-01880, D.I. 134 (C.D. Cal. Jan. 9, 2018) is not to the contrary.
There, the court ordered supplementation of contention interrogatories when the action was “in
the late stages of discovery”—the fact discovery cutoff was one month away (D.I. 54, Ex. I at 2–
3). That is not the case here.

             AUSTIN   BEIJING   BOSTON    BRUSSELS  HONG KONG   LOS ANGELES  NEW YORK  PALO ALTO
               SAN DIEGO    SAN FRANCISCO   SEATTLE  SHANGHAI   WASHINGTON, DC  WILMINGTON, DE
 Case 1:18-cv-01436-MN Document 59 Filed 08/08/19 Page 3 of 7 PageID #: 1640




July 31, 2019
Page 2


2.     Quest’s Request for Court Intervention Should be Denied

       A.       Interrogatory No. 5 (Noninfringement Contentions)
       This interrogatory asks for LabCorp’s noninfringement contentions—a response to an
issue on which Quest bears the burden of proof and on which Quest served initial contentions as
required by the scheduling order. D.I. 18 ¶ 7.c. LabCorp has already agreed to provide a
supplemental response so there is no need for the Court’s intervention. LabCorp provides the
information below to complete the record as to how this issue was resolved.
        As Quest admits in footnote 1 of its brief, LabCorp proposed a resolution to this dispute
that did not require the Court’s intervention—the parties agree to exchange responsive
contentions, i.e. LabCorp’s noninfringement contentions and Quest’s validity contentions. D.I.
54 at 2 n.1. Rather than cooperate, Quest went silent and only recently served its validity
contentions. Quest even asked for—and LabCorp agreed to—an extension until July 19, 2019 for
Quest to respond to LabCorp’s interrogatories, including the validity contention interrogatory.
Ex. A. But when asking for that extension, Quest remained silent as to LabCorp’s proposal to
exchange responsive contentions. Within a week of receiving Quest’s validity contentions,
LabCorp agreed to supplement its noninfringement contention response, and do so by August 9,
2019.
        Quest’s incorrect suggestion that LabCorp has made “similar representations before”
does not support its position that some unidentified intervention is required. Quest cites to its
incorrect summary of the May 22, 2019 meet and confer (D.I. 54, Ex. D at 2) and fails to
mention all of LabCorp’s efforts to resolve this issue, which are discussed above. E.g. D.I. 54,
Ex. E at 2 and Ex. G at 8 (LabCorp’s June 5 and July 26 letters regarding this issue). Quest
points to no reason why an earlier supplement was or is justified.

       B.       Interrogatory No. 7 (Dr. Holmquist’s Roles at LabCorp)
        This interrogatory asks for information about Brett Holmquist, a current LabCorp
employee who used to work at Quest and is named as an inventor on some of the asserted
patents. As Quest admits, LabCorp responded to this interrogatory with “the titles that Dr.
Holmquist has held at LabCorp, the dates for which he held them” while also explaining that

                                D.I. 54 at 2. LabCorp has agreed to provide an additional
supplement by August 9, 2019. Quest’s argument based on the parties’ negotiation of ESI search
terms should be disregarded because that process is ongoing and not before the Court.
       Just as with the previous interrogatory, Quest’s incorrect suggestion that LabCorp has
made “similar representations before” does not support its position that some unidentified
intervention is required. Quest cites to its incorrect summary of the May 22, 2019 meet and
 Case 1:18-cv-01436-MN Document 59 Filed 08/08/19 Page 4 of 7 PageID #: 1641




July 31, 2019
Page 3


confer (D.I. 54, Ex. D at 2) and fails to mention all of LabCorp’s efforts to resolve this issue,
which include when LabCorp provided additional information about Dr. Holmquist’s projects
(D.I. 54, Ex. E at 2) and when LabCorp agreed to further supplement (D.I. 54, Ex. G at 8).

       C.       Interrogatory No. 10 (Damages contentions – non-infringing alternatives)
         As Quest admits, this interrogatory relates to a damages issue: noninfringing alternatives.
D.I. 54 at 3. Quest has the burden of showing that an early answer to this contention
interrogatory is necessary. Novanta, 2016 U.S. Dist. LEXIS 126042, at *22–23. Quest does not
meet its burden, it does not appear to even try. LabCorp expects that both parties will produce
technical information that will likely be relevant to noninfringing alternatives over the next
month leading up to the deadline for substantial completion of document production. For
example, LabCorp’s collection and review of documents is ongoing. As to Quest, it has produced
only one document beyond the asserted patents and their file histories. And that one document is
merely an unredacted copy of a declaration from one of the file histories. Additionally, Quest has
refused to produce any documents related to its and its affiliates relevant tests that could be
noninfringing alternatives. LabCorp has raised this issue with Quest and will continue to pursue
it. D.I. 54, Ex. G at 5–6 ¶ a (addressing document requests re Quest’s tests). Thus, both parties
have yet to produce documents that will likely affect each party’s position. Quest identified no
reason that LabCorp should provide an early answer to this interrogatory.

       D.       Interrogatory No. 11 (Damages contentions – convoyed sales)
         Like the one before it, Quest admits this interrogatory relates to a damages issue—
convoyed sales. D.I. 54 at 3. Quest fails to mention that it has provided no detail as to its
convoyed sales theory—despite LabCorp’s interrogatory asking for detailed damages
contentions. See D.I. 54, Ex. G at 5 (addressing Quest’s response to Interrogatory No. 8).
Tellingly, Quest identifies no “bundling” of tests or other reason to expect convoyed sales like in
the cases cited by Quest. D.I. 54 at 3. Relatedly, Quest’s interrogatory on convoyed sales is
overbroad because it is not tailored to potential convoyed sales but sweeps in any test that was
ever performed or ordered in conjunction with any one of the accused tests. D.I. 54 at 21 (“are or
typical are” [emphasis added]). LabCorp is currently investigating whether it tracks tests that are
typically performed or ordered with the accused tests and expects to produce such information, if
it exists, by the deadline for substantial complete of document production (August 23, 2019). If
such information does not exist, LabCorp objects to the burden of reviewing and analyzing every
test order or report that includes one of the accused tests to identify any test that was ever
ordered or performed with any one of the accused tests and to tally up frequencies for every test.

3.     Conclusion
       For the foregoing reasons, LabCorp respectfully request that Court deny Quest’s request.
 Case 1:18-cv-01436-MN Document 59 Filed 08/08/19 Page 5 of 7 PageID #: 1642




July 31, 2019
Page 4


                                   Sincerely,

                                   WILSON SONSINI GOODRICH & ROSATI
                                   Professional Corporation

                                   /s/ Ian R. Liston
                                   Ian R. Liston
cc: all counsel of record
           Case 1:18-cv-01436-MN Document 59 Filed 08/08/19 Page 6 of 7 PageID #: 1643




From:                                        Liston, Ian
Sent:                                        Monday, July 8, 2019 8:51 PM
To:                                          Dorsney, Kenneth L.
Cc:                                          Williams-Davis, Tabitha; @IP Para
Subject:                                     Re: Quest v. LabCorp - Discovery Response Extension


Ken,

This is fine with us.

Thanks,
Ian

Ian R. Liston
WILSON SONSINI GOODRICH &
ROSATI, P.C.
222 Delaware Avenue, Suite 800
(302)304-7606 (direct)
(302)430-1360 (cell)

On Jul 8, 2019, at 5:41 PM, Dorsney, Kenneth L. <KDorsney@morrisjames.com> wrote:


          Ian:

          Please advise if LabCorp will consent to a one week extension of time to July 19, 2019 for Quest to
          respond to the current set of rogs and RFPs.

          Best,

          Ken

          Kenneth L. Dorsney
          Partner
          kdorsney@morrisjames.com

           <119070817412302475.jpg>
          500 Delaware Avenue | Suite 1500
          Wilmington, DE 19801-1494
          T 302.888.6855 F 302.571.1750


           <119070817412302875.png> <119070817412301175.png> <119070817412301775.png>

          Download my vcard
          _______________________________________________________________________
          This communication may be subject to the attorney-client privilege or the attorney work product privilege or may be otherwise
          confidential. Any dissemination, copying or use of this communication by or to anyone other than the designated and intended
          recipient(s) is unauthorized. If you are not the intended recipient, please delete or destroy this communication immediately.




                                                                        1
 Case 1:18-cv-01436-MN Document 59 Filed 08/08/19 Page 7 of 7 PageID #: 1644




                                CERTIFICATE OF SERVICE

       I, Ian R. Liston, hereby certify that on July 31, 2019, I caused the foregoing LETTER

TO THE HONORABLE MARYELLEN NOREIKA, and its accompanying exhibits to be

served via electronic mail upon the following counsel of record:

  Kenneth L. Dorsney                                  Adam R. Gahtan
  MORRIS JAMES LLP                                    Kevin X. McGann
  500 Delaware Avenue, Suite 1500                     Eric M. Majchrzak
  Wilmington, DE 19801                                FENWICK & WEST LLP
  kdorsney@morrisjames.com                            902 Broadway, Suite 14
                                                      New York, NY 10010
  Counsel for Plaintiff                               agahtan@fenwick.com
  Quest Diagnostic Investments LLC                    kmcgann@fenwick.com
                                                      emajchrzak@fenwick.com

                                                      Melanie L. Mayer
                                                      Elizabeth B. Hagan
                                                      FENWICK & WEST LLP
                                                      1191 Second Avenue, 10th Floor
                                                      Seattle, WA 98101
                                                      mmayer@fenwick.com
                                                      ehagan@fenwick.com

                                                      Counsel for Plaintiff
                                                      Quest Diagnostic Investments LLC



                                                       /s/ Ian R. Liston
                                                      Ian R. Liston (#5507)
